FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                          DECEMBER 22, 2022
                                                                       STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2022 ND 237

State of North Dakota,                                Plaintiff and Appellee
     v.
Clarence Michael Clauthier,                        Defendant and Appellant



                               No. 20220223

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable Lolita G. Hartl Romanick, Judge.

AFFIRMED.

Per Curiam.

Megan J.K. Essig, Assistant State’s Attorney, Grand Forks, ND, for plaintiff
and appellee; submitted on brief.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant; submitted
on brief.
                            State v. Clauthier
                         No. 20220223 & 20220224

Per Curiam.

[¶1] Clarence Clauthier appeals from two orders revoking his probation and
resentencing him. On appeal, Clauthier argues the district court abused its
discretion by revoking his probation. On the class B felony count, Clauthier
argues the court erred in resentencing him to ten years of imprisonment
because the facts in the record do not support the sentence. After reviewing the
record, we note Clauthier admitted he violated the terms of his probation,
admitted to the factual allegations, and requested his probation be revoked. In
addition, his new sentences were within the statutory limits, and the court did
not substantially rely on an impermissible factor. State v. Henes, 2009 ND 42,
¶ 6, 763 N.W.2d 502. We conclude the district court did not abuse its discretion
by revoking Clauthier’s probation or resentencing him. We summarily affirm
under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1